DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application filed on December 06, 2018, which claims foreign priority benefit to Taiwan Patent Application No. 107105647 filed on February 14, 2018.
	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-8) with elected species of the compound of the formula (IV-1) 
    PNG
    media_image1.png
    42
    178
    media_image1.png
    Greyscale
in claim 4 in the reply filed by Applicant’s representative James Lynn O’Sullivan on 05/24/2022 is acknowledged. 

Status of the Claims
	Claims 9-20 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) in response to the restriction requirement.  Claims 1-8 are under examination on the merits.

Specification
The specification is objected to for containing a misspelling chemical name “1,2,4,5-tetrazine-3,6-dicarboxylic acid (H2TZDB)” in Example 1 [0101].  It seems that the term “H2TZDB” should be an abbreviation of “4,4’-(1,2,4,5-tetrazine-3,6-diyl)dibenzoic acid”  
    PNG
    media_image2.png
    118
    593
    media_image2.png
    Greyscale
 , not of “1,2,4,5-tetrazine-3,6-dicarboxylic acid 
    PNG
    media_image3.png
    136
    258
    media_image3.png
    Greyscale
 in light of the description of the reaction in Table 4 [0102] and claim 6.  
Applicant’s response is required. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 8 is drawn to a modified porous organic framework, wherein the modified porous organic framework is manufactured by the method for manufacturing the modified porous organic framework of claim 1, comprising: providing a mixed solution, wherein the mixed solution comprises a porous organic framework, a plurality of group donors and a solvent, the porous organic framework comprises a plurality of first ligands, each of the first ligands comprises at least one tetrazine group, each of the group donors comprises a reactive group and a modifying group covalently connected with each other, and the reactive groups of the group donors are alkenyl groups, alkynyl groups, aldehyde groups, ketone groups or a combination thereof; and conducting a modifying step, wherein at least one of the reactive groups of the group donors is reacted with at least one of the tetrazine groups of the first ligands, so that at least one of the modifying groups of the group donors is covalently connected with the porous organic framework, whereby the modified porous organic framework is obtained.  However, the method of claim 1 does not specifically define the modification reaction condition of the manufacture method, such as the amount of each starting materials, the reaction solvent, reaction temperature, pH, etc.  It is well-known to one skilled in the art that chemistry is unpredictable, and the characteristics of the reacting products is closely related to the reaction condition which the product is made.  Without specifically defining the detail manufacture methods of claim 1, the metes and bound of the modified porous organic framework products of claim 8 are not clear.  Therefore, claim 8 is indefinite.      

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,850,258 (“the `258 patent”).

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-8 and claims 1-14 of the `258 patent are both drawn to a method for manufacturing a modified porous organic framework, comprising: providing a mixed solution, wherein the mixed solution comprises a porous organic framework, a plurality of group donors and a solvent, the porous organic framework comprises a plurality of first ligands, each of the first ligands comprises at least one tetrazine group, each of the group donors comprises a reactive group and a modifying group covalently connected with each other, and the reactive groups of the group donors are alkenyl groups, alkynyl groups, aldehyde groups, ketone groups or a combination thereof; and conducting a modifying step, wherein at least one of the reactive groups of the group donors is reacted with at least one of the tetrazine groups of the first ligands, so that at least one of the modifying groups of the group donors is covalently connected with the porous organic framework, and a modified porous organic framework, wherein the modified porous organic framework is manufactured by the method thereof.  


Conclusions
Specification is objected to.
Claims 1-8 are rejected.
Claims 9-20 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731